Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 03 January 2022, Applicant amends claims 1, 6, 7, 12, 13 & 18; claims 19 & 20 are added.
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Judson (Reg. No.: 30467) on 01 February 2022.
The application has been amended as follows: 

1.	(currently amended) A method to protect key material in an enterprise, the enterprise having a physical environment, comprising:
maintaining first information that defines at least one physical boundary of the physical environment of the enterprise;
responsive to receipt of a request for key material associated with a device, wherein the device is network-attached storage and the key material is maintained according to a key management protocol, determining whether the request is associated with second information that identifies a physical location of the device;

upon a determination that the device is within the physical environment, releasing the key material for use in association with the device;
wherein the key material is an externally-encrypted data key (EEDK), and wherein releasing the key material for use in association with the device further includes:
	retrieving a private key; 
unwrapping the EEDK using the retrieved private key to recover a data key; and 
using the data key to obtain information from the device.

6.	(cancelled)   

7.	(currently amended) An apparatus associated with an enterprise, the enterprise having a physical environment, comprising:
	a hardware processor; 
computer memory holding computer program instructions executed by the hardware processor to protect key material, the computer program instructions comprising program code configured to:
maintain first information that defines at least one physical boundary of the physical environment of the enterprise;
responsive to receipt of a request for key material associated with a device, wherein the device is network-attached storage and the key material is maintained according to a key management protocol, determine whether the request is associated with second information that identifies a physical location of the device;

upon a determination that the device is within the physical environment, release the key material for use in association with the device;
wherein the key material is an externally-encrypted data key (EEDK), and wherein the program code configured to release the key material for use in association with the device further includes program code configured to:
	retrieve a private key; 
unwrap the EEDK using the retrieved private key to recover a data key; and 
use the data key to obtain information from the device.

12.	(cancelled) 

13.	 (currently amended) A computer program product in a non-transitory computer readable medium for use in a data processing system in an enterprise to protect key material, the enterprise having a physical environment, the computer program product holding computer program instructions that, when executed by the data processing system, are configured to:
maintain first information that defines at least one physical boundary of the physical environment of the enterprise;
responsive to receipt of a request for key material associated with a device, wherein the device is network-attached storage and the key material is maintained according to a key management protocol, determine whether the request is associated with second information that identifies a physical location of the device;

upon a determination that the device is within the physical environment, release the key material for use in association with the device;
wherein the key material is an externally-encrypted data key (EEDK), and wherein the computer program instructions configured to release the key material for use in association with the device further includes computer program instructions configured to:
	retrieve a private key;
unwrap the EEDK using the retrieved private key to recover a data key; and 
use the data key to obtain information from the device.

18.	(cancelled) 
Response to Arguments
Applicant’s arguments, see Remarks, filed 03 January 2022, in combination with the amendments filed and agreed upon supra with respect to the claim rejections under 35 USC 101 have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 101 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 03 January 2022, in combination with the amendments filed and agreed upon supra with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 103 have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 19 and 20 are allowed.
	The claims are directed to novel and non-obvious methods, apparatuses and computer program products in a non-transitory computer readable medium for use in a data processing system in an enterprise to protect key material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435